

EXHIBIT 10.6




COMSCORE, INC.
Common Stock Award Notice
This COMMON STOCK AWARD NOTICE (this “Notice”) is made as of __________ ___,
2018, by and between comScore, Inc., a Delaware corporation (the “Company”), and
_________________ (the “Grantee”).
1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Notice will have the meanings given to such terms in the comScore, Inc.
2018 Equity and Incentive Compensation Plan (the “Plan”).
2.Grant of Common Stock. Subject to and upon the terms, conditions and
restrictions set forth in this Notice, pursuant to authorization under a
resolution of the Committee, the Company has granted to the Grantee as of
__________ __, 2018 (the “Date of Grant”) __________ shares of Common Stock (the
“Common Shares”) pursuant to Section 9 of the Plan in accordance with the terms
of this Notice and the Plan.
3.Rights as a Shareholder. Upon delivery pursuant to Section 4, the Grantee
shall have all the rights of a shareholder with respect to the Common Shares.
4.Payment of Common Shares. Payment of the Common Shares shall be made in the
form of shares of Common Stock between August 1, 2018 and December 31, 2018. For
the avoidance of doubt, the Common Shares are nonforfeitable and are not subject
to a continued service requirement.
5.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with the
delivery to the Grantee of Common Stock or any other payment to the Grantee or
any other payment or vesting event under this Notice, the Grantee agrees that
the Grantee will satisfy such requirement in a manner determined by the
Committee prior to any payment to the Grantee, including but not limited to a
“sell to cover” transaction through a bank or broker. It shall be a condition to
the obligation of the Company to make any such delivery or payment that the
Grantee has satisfied such requirement in the form or manner specified by the
Company. In no event will the market value of the Common Stock to be withheld,
sold and/or delivered pursuant to this Section 5 to satisfy applicable
withholding taxes exceed the maximum amount of taxes or other amounts that could
be required to be withheld.
6.    Compliance With Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however, that
notwithstanding any other provision of the Plan and this Notice, the Company
shall not be obligated to issue any Common Stock pursuant to this Notice if the
issuance thereof would result in a violation of any such law.
7.    Compliance With or Exemption From Section 409A of the Code. To the extent
applicable, it is intended that this Notice and the Plan comply with or be
exempt from the provisions of Section 409A of the Code. This Notice and the Plan
shall be administered in a manner consistent with this intent, and any provision
that would cause this Notice or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with or be exempt
from Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section


1



--------------------------------------------------------------------------------



EXHIBIT 10.6




409A of the Code and may be made by the Company without the consent of the
Grantee). Any reference in this Notice to Section 409A of the Code will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.
8.    No Right to Future Awards or Employment. The grant of the Common Shares
under this Notice to the Grantee is a voluntary, discretionary award being made
on a one-time basis and it does not constitute a commitment to make any future
awards. The grant of the Common Shares and any payments made hereunder will not
be considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing contained in
this Notice shall confer upon the Grantee any right to be employed or remain
employed by the Company or any of its Subsidiaries, nor limit or affect in any
manner the right of the Company or any of its Subsidiaries to terminate the
employment or adjust the compensation of the Grantee.
9.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Notice or the Plan shall not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.
10.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Notice to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the Grantee
under this Notice without the Grantee’s written consent, and (b) the Grantee’s
consent shall not be required to an amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the Code or Section 10D of the
Exchange Act.
11.    Severability. In the event that one or more of the provisions of this
Notice shall be invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.
12.    Relation to Plan. This Notice is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Notice and the Plan, the Plan shall govern. The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Notice. Notwithstanding anything in this Notice to
the contrary, the Grantee acknowledges and agrees that this Notice and the award
described herein are subject to the terms and conditions of the Company's
clawback policy (if any) as may be in effect from time to time specifically to
implement Section 10D of the Exchange Act and any applicable rules or
regulations promulgated thereunder (including applicable rules and regulations
of any national securities exchange on which the Common Stock may be traded).
13.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Common Shares and the Grantee’s participation in the
Plan, or future awards that may be granted under the Plan, by electronic means
or request the Grantee’s consent


2



--------------------------------------------------------------------------------



EXHIBIT 10.6




to participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and, if requested, agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or another third party designated by the Company.
14.    Governing Law. This Notice shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.
15.    Successors and Assigns. The provisions of this Notice shall inure to the
benefit of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of the Grantee, and the successors and assigns of
the Company.
16.    Acknowledgement. The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Notice and the Plan, (c) understands the terms and conditions of this
Notice and the Plan and (d) agrees to such terms and conditions.


3

